 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURINGCOMPANYandWESTINGHOUSE EMPLOYEES ASSOCIATION, INC. (IN-DEPENDENT)Case No. R-1570.-Decided December 4, 1939Electrical ProductsManufacturing Industry-Investigationof Representatives:controversy concerning representation of employees:refusal of employer torecognize petitioningunion-Unit Appropriatefor CollectiveBargaining:con-troversy between craft union and industrial unions as to appropriate unit ;craft unit held inappropriate because of failure to show substantial member-ship in such unit and no collective bargaining history on a craft basis;hourlypaid employees,excluding supervisors,clerical employees,designing and techni-cal engineers,tool designers,draftsmen,time-study employees,and policemen;constituting an appropriate unit; stipulation asto-Representatives:claim oftwo industrial unions to represent majority ; substantial doubt as to choiceof majority-Election: orderedMr. Bernard BraloveandMr. Harry Lodish,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Edwin Beal,of Mansfield, Ohio, andMr. James J. Mattes,ofNew York, N. Y., for the United,Mr. S. G. Bushman,ofMansfield, Ohio, for the Association.Mr. A. G. Skundor,of New Castle, Pa., for the I. A. M.Mr. Allan Lind,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 27 and August 17, 1939, respectively, WestinghouseEmployees Association, Incorporated, herein called the Association,filed with the Regional Director for the Eighth Region (Cleveland,Ohio) a petition and an amended petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees ofWestinghouse Electric & Manufacturing Company,Mansfield, Ohio, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called18 N. L. R. B., No. 15.115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.On August 25, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appro-priate hearing upon due notice.On October 2, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe representative for the Association herein, and upon UnitedElectrical, Radio & Machine Workers of America, Local 711, hereincalled the United, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the notice, a hearing was held on October 23, 1939, atCleveland, Ohio, before Earl S. Bellman, the Trial Examiner dulydesignated by the Board.At the hearing the International Associa-tion of Machinists, Local No. 453, herein called the I. A. M., a labororganization claiming to represent certain employees directly affectedby the investigation, filed a motion requesting leave to intervene inthe proceeding.This motion was granted by the Trial Examiner.The Board and the Company were represented by counsel; the Unitedby counsel and an international representative; the Association byits president; and the I. A. M. by a duly .authorized representative.All participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the course ofthe hearing the Trial Examiner made several rulings on motions andon objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Atthe conclusion of the hearing the United moved to dismiss the petitionof the Association on the ground that no question concerning rep-resentation had arisen.On the basis of the facts set forth in SectionIII below, the motion is hereby denied.Pursuant to leave granted by the Board, the Association and theUnited filed briefs.The Board has considered the argumentspresented therein.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation having headquarters in Pittsburgh, Pennsylvania.Plants of the Company are located in California, Maryland, Massa- WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 117chusetts,New Jersey, New York, Ohio, and Pennsylvania. Plantsof company subsidiaries are located in Connecticut, New Jersey, andNew York. The Company has and transacts business through salesoffices, agent-jobbers, service shops, and warehouses in various citiesthroughout the United States, as well as abroad.These proceedings are concerned solely with the plant of the Com-pany, hereinafter referred to as the Mansfield plant, located at Mans-field,Ohio.The Company engages at its Mansfield plant in themanufacture of electric refrigerator cabinets, electric water heaters,electricdishwashers, electric irons, electric roasters, commercialthermostats, and, miscellaneous electric heating table appliances.After selling such products the Company affords its customers freeservice for defective workmanship and materials for a period of 1year, except that on refrigerator units it renders free service for aperiod of 4 years. It also renders unlimited repair service, after aguarantee period, at a nominal cost to the customer.During the year 1938, approximately 75 per cent of the raw mate-rial used in the Mansfield plant in the course of manufacture camefrom outside the State of Ohio, and approximately 95 per cent ofthe finished products of said plant were shipped from the plant inthe regular course of business to points outside the State of Ohio.During the year 1938, the total amount of purchases at said plantwas approximately $10,000,000 and the total amount of sales wasapproximately $15,000,000.The total volume of business of theCompany during 1938 amounted to $136,712,279.The Companyemployed at the Mansfield plant during the week of October 17,1939, 3,253 persons, including supervisors, salaried employees, andother employees.II.THE ORGANIZATIONS INVOLVEDWestinghouse Employees Association, Inc., is a labor organizationincorporated under the laws of Ohio, admitting to its membership allhourly paid employees, except those having executive authority, atthe Mansfield plant of the Company. It has no national affiliation.United Electrical, Radio & Machine Workers of America, Local711, is a labor organization chartered by United Electrical, Radio &Machine Workers of America, a labor organization affiliated with theCongress of Industrial Organizations.The United admits to its mem-bership all hourly paid employees of the Company except super-visors and clerical employees.The International Association of Machinists, Local No. 453, is alabor organization affiliated with the American Federation of Labor.It admits to membership all tool and die makers, maintenance ma-chinists, their helpers and apprentices employed by the Company atitsMansfield plant. 11SDECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTION CONCERNING REPRESENTATIONIn 1937 the United began a campaign among the Mansfield plantemployees to have itself designated as their sole representative forthe purposes of collective bargaining.Shortly thereafter the Asso-ciation also began to organize.The campaign of both organizationscontinued throughout 1937 and 1938.On January 10, 1939, the Asso-ciation requested the Company to recognize it as the exclusive bar-gaining representative for all hourly paid employees of the Mansfieldplant, excluding certain classifications.The Company declined to doso unless and until the petitioner had been so certified by the Board.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the Association stipulated that allhourly paid employees, excluding supervisors, clerical employees, de-signing and technical engineers, tool designers, draftsmen, time-studyemployees, and policemen, constitute a unit appropriate for thepurposes of collective bargaining.The I. A. M. objected to thestipulated unit and requested that the tool and die makers, mainte-nance machinists, their helpers and apprentices, be excluded fromsaid unit and be constituted a separate unit.However, aside fromthe claim of the I. A. M. to "a membership" among the employees,there was no showing that the I. A. M. represented any of theCompany's employees.Furthermore, there is no history of collectivebargaining on a craft basis which would tend to establish the claimof the I. A. M. In the absence of more substantial evidence than ishere revealed we cannot grant the request of the I. A. M.'We find that the hourly paid employees of the Company at itsMansfield plant, exclusive of supervisors, clerical employees, design-ing and technical engineers, tool designers, draftsmen, time-studyemployees, and policemen, constitute a unit appropriate for the pur-1Matter of Allis-Chalmers ManufacturingCompanyandInternational Union, UnitedAutomobileWorkersof America,Local 21,8, 4 N. L. R. B. 159, 199. WESTINGHOUSE ELECTRIC AND MANUFACTURING COMPANY 119poses of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.2VI.THE DETERMINATION OF REPRESENTATIVESIn its petition the Association claimed that approximately 1,300of the respondent's employees had designated it as their collectivebargaining agency and that the United had made a similar claim.We find that the question concerning representation which has arisencan best be resolved by holding an election by secret ballot.We shalldirect that such an election be held.Those persons eligible to par-ticipate in the election shall be the employees in the appropriateunit who were employed by the Company at its Mansfield plant dur-ing the pay-roll period next preceding this Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation and employees who were then or havesince been temporarily laid off, but excluding those who have sincequit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Westinghouse Electric & ManufacturingCompany, Mansfield, Ohio, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.The hourly paid employees of the Company at its Mansfieldplant, excluding supervisors, clerical employees, designing andtechnical engineers, tool designers, draftsmen, time-study employees,and policemen, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,it is hereby2 SeeMatter of Westinghouse Electric & Manufacturing CompanyandUnited Electrical,Radio & MachineWorkersof America, Local 724, affiliated with the Congress of IndustrialOrganizations.14 N. L. R. B. 263.283029-41-vol. 18-9 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as a part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Westinghouse Electric & Manufacturing Company,Mansfield,Ohio, an election by secret ballot shall be conducted asearly as possible but not later than thirty(30) days from the date ofthisDirection,under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III,Section 9,of said Rules and Regulations,among all hourly paid em-ployees of the Mansfield plant of Westinghouse Electric & Manufac-turing Company, who were employed by the Company during thepay-roll period next preceding the date of this Direction,includingemployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off,but excluding all persons who have quit orhave been discharged for cause since that date, and further exclud-ing all supervisors,clerical employees, designing and technical engi-neers, tool designers,draftsmen,time-study employees,and policemen,to determine whether they desire to be represented by WestinghouseEmployees Association,Inc.,orby UnitedElectrical,Radio &Machine Workers of America, Local 711,affiliated with the Congressof Industrial Organizations,for the purposes of collective bargaining,or by neither.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONDecember 16, 1939On December 4, 1939, the National Labor Relations Board,hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election directed thatan election by secret ballot be conducted as early as possible but notlater than thirty(30) days from the date of the Direction among allhourly paid employees of the Mansfield plant of Westinghouse Elec-tric&Manufacturing Company, who were employed by the Companyduring the pay-roll period next preceding the date of the Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor had since been temporarily laid off, but excluding all persons whohad quit or had been discharged for cause since that date, and furtherexcluding all supervisors, clerical employees,designing and technicalengineers,tool designers,draftsmen,time-study employees,and police-men, to determine whether they desired to be represented by West- WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 121inghouse Employees Association, Inc., or by United Electrical, Radio& Machine Workers of America, Local 711,affiliatedwith the Con-gressof Industrial Organizations, for the purposes of collective bar-gaining, or by neither.The Board, having been advised that United Electrical, Radio &Machine Workers of America does not desire its name to appear uponthis ballot, hereby amends the Direction of Election by striking there-from the words "to determine whether they desire to be representedby Westinghouse Employees Association, Inc., or by United Elec-trical,Radio & Machine Workers of America, Local 711, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither" and substituting therefor thewords "to determine whether or not they desire to be represented byWestinghouse Employees Association, Inc., for thepurposes of col-lective bargaining."18 N. L. R. B.,No. 15a.